

Exhibit 10.5


ALLEGHENY TECHNOLOGIES INCORPORATED
2015 INCENTIVE PLAN
ADMINISTRATIVE RULES FOR THE
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PROGRAM
Effective as of May 1, 2015


Article I. Adoption and Purpose of the Program
1.01 Adoption. These administrative rules were initially adopted by the
Nominating and Governance Committee of the Board of Directors as a part of the
Allegheny Technologies Incorporated 2015 Incentive Plan, as amended (the “Plan”)
pursuant to the authority reserved in Section 3.1 of the Plan. This Non-Employee
Director Restricted Stock Program (the “Non-Employee Director Restricted Stock
Program”) is part of the Non-Employee Director Compensation Program, as approved
by the Board of Directors on December 5, 2014 and effective January 1, 2015,
(the “Non-Employee Director Compensation Program”) and shall be the guidelines
for making certain automatic grants of Restricted Stock under Article VII of the
Plan and administering the grants once made.
1.02 Purpose. The purposes of the Non-Employee Director Restricted Stock Program
are (i) to assist the Company in retaining non-employee Directors of the Company
who will contribute independent judgment and business experience to the success
of the Company, (ii) to provide a means of encouraging non-employee Directors to
acquire and hold shares of Company Common Stock and (iii) provide an opportunity
to non-employee Directors to share in the growth of the Company achieved during
their respective tenures as Directors.
Article II. Definitions
For purposes of these administrative rules, the capitalized terms set forth
below shall have the following meanings. Capitalized terms used but not defined
in these administrative rules shall have the same meanings as in the Plan.
2.01 Award Agreement means a written agreement between the Company and a
Participant or a written acknowledgment from the Company specifically setting
forth the terms and conditions of a Restricted Stock Award granted to a
Participant pursuant to Article VI of these administrative rules, which terms
and conditions may be set forth by incorporation of these administrative rules.
2.02 Board means the Board of Directors of the Company.
2.03 Business Day means any day on which the New York Stock Exchange shall be
open for trading.
2.04 Cause means a determination by the Committee that a Participant has engaged
in conduct that is dishonest or illegal, involves moral turpitude or jeopardizes
the Company’s right to operate its business in the manner in which it is now
operated.
2.05 Change in Control means Change in Control as defined in the Plan.
2.06 Committee means the Nominating and Governance Committee of the Board.
2.07 Company means Allegheny Technologies Incorporated, a Delaware corporation,
and its successors.
2.08 Company Voting Securities means the combined voting power of all
outstanding voting securities of the Company entitled to vote generally in the
election of the Board.
2.09 Date of Grant means the Business Day as of which a Restricted Stock Award
is granted in accordance with Article VI of these administrative rules.
2.10 Disability means that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months or is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve months, receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Company.



--------------------------------------------------------------------------------



2.11 Effective Date means May 1, 2015, upon approval by the stockholders of the
Company of the Plan.
2.12 Exchange Act means the Securities Exchange Act of 1934, as amended.
2.13 Fair Market Value means, on any date, the average of the high and low
quoted sales prices of a share of Common Stock, as reported on the Composite
Tape for the New York Stock Exchange Listed Companies, on such date or, if there
were no sales on such date, on the last date preceding such date on which a sale
was reported.
2.14 Non-Employee Director Compensation Program shall have the meaning set forth
in Section 1.01 of these administrative rules.
2.15 Non-Employee Director Restricted Stock Program shall have the meaning set
forth in Section 1.01 of these administrative rules.
2.16 Outstanding Stock means, at any time, the issued and outstanding Common
Stock.
2.17 Participant means all persons elected and qualified as non-employee
Directors eligible to participate in and receive Restricted Stock Awards under
Articles V and VI of these administrative rules.
2.18 Plan means the Allegheny Technologies Incorporated 2015 Incentive Plan, as
may be amended from time to time.
2.19 Retirement means a cessation of membership on the Company’s Board of
Directors for reasons other than Cause with the consent of the Board after
rendering no less than one term of service as a non-employee Director.
2.20 Restricted Period means absent a different period set forth by the
Committee with respect to a Restricted Stock Award, the period beginning on the
Date of Grant and ending on the third anniversary of the Date of Grant.
2.21 Restricted Stock means shares of Common Stock subject to the restrictions
set forth in these administrative rules or in an Award Agreement.
2.22 Restricted Stock Award means a grant of Restricted Stock under Article VI
of these administrative rules.
2.23 Common Stock means Common Stock, par value $0.10 per share, of the Company.
2.24 Withholding Obligations means the amount of federal, state and local income
and payroll taxes if any the Company determines in good faith must be withheld
with respect to the vesting of a Restricted Stock Award. Withholding Obligations
may be settled by the Participant, as permitted by the Committee in its
discretion, in shares of Common Stock, cash, previously owned shares of Stock or
any combination of the foregoing.
Article III. Administration
In addition to any power reserved to the Committee under Article III of the
Plan, the Non-Employee Director Restricted Stock Program shall be administered
by the Committee, which shall have exclusive and final authority and discretion
in each determination, interpretation or other action affecting the Non-Employee
Director Restricted Stock Program and its Participants. The Committee shall have
the sole and absolute authority and discretion to interpret the Non-Employee
Director Restricted Stock Program, to modify these administrative rules for the
Non-Employee Director Restricted Stock Program under and make such other
determinations in connection with the Non-Employee Director Restricted Stock
Program as it may deem necessary or advisable. It is the intent of these
administrative rules and of the Committee in adopting these administrative rules
to have the Non-Employee Director Restricted Stock Program to operate as
automatically and without exercise of discretion except to the extent necessary
to supplement the administrative rules.
Article IV. Stock Issuable under the Non-Employee Director Compensation Program
4.01 Number of Shares of Stock Issuable. The Stock to be offered under the
Non-Employee Director Restricted Stock Program shall be authorized and unissued
Stock, or Stock which shall have been reacquired by the Company and held in its
treasury.
4.02 Shares Subject to Terminated Awards. Shares of Restricted Stock forfeited
as provided in Section 6.03 of these administrative rules may again be issued
under the Non-Employee Director Restricted Stock Program.
Article V. Participation
5.01 Participants. Participants in the Non-Employee Director Restricted Stock
Program shall be non-employee Directors of the Company. Each non-employee
Director shall be automatically eligible for participation in this Non-Employee
Director Restricted Stock Program immediately upon such person’s election and
qualification as a non-employee Director. No designation shall be required in
order for a non-employee Director to be or become eligible for participation or
to participate in

2

--------------------------------------------------------------------------------



this Non-Employee Director Restricted Stock Program. Each Participant shall be
eligible for grants of Restricted Stock as of the next scheduled grant date as
provided by the Non-Employee Director Restricted Stock Program. Upon a person’s
election and qualification as a non-employee Director, the Committee shall
promptly provide to each such person these administrative rules and confirm the
person’s eligibility to participate in the Non-Employee Director Restricted
Program.
Article VI. Grants under the Non-Employee Director Compensation Program
6.01 Automatic Grants. Participants shall be automatically entitled to grants of
shares of Restricted Stock as determined under these administrative rules. The
Committee (or its designee, who may be an employee of the Company) shall
promptly document each automatic grant in an Award Agreement and/or shares of
Common Stock bearing a legend limiting the sale thereof. However, any delay in
the documentation of an automatic grant shall not diminish the Participants
rights thereto.
6.02 Determination of Grants. Each Participant shall be entitled to and shall
receive a grant of a Restricted Stock Award with a value, determined using the
Fair Market Value on the Date of Grant, equal to $100,000 (or such other amount
as the Board may determine from time to time) in each calendar year.
(a) For continuing non-employee directors, grants shall be made once annually on
the second Business Day after the date on which the annual meeting of
stockholders is held, or if no such meeting is held, at such other time as the
Board or the Committee may determine. The number of shares granted shall be
determined by dividing $100,000 (or the rate then in effect) by the Fair Market
Value on the Date of Grant, rounded to the next greater whole number share.
(b) For a non-employee director who joins the Board, the value of the Restricted
Stock Award to be granted to such director shall be $100,000 (or the rate then
in effect) multiplied by the fraction consisting of the number of months to be
served in that calendar year divided by twelve. The number of shares granted
shall be determined by dividing such amount by the Fair Market Value on the Date
of Grant, rounded to the next greater whole number share. In this instance, the
Date of Grant shall be the later of the date that the non-employee director
joins the Board or the second Business Day after the date of the annual meeting
for the then-current calendar year.
Article VII. Determination of Performance Reward Criteria and Delivery of Stock
7.01 Restrictions. Unless the Committee provides for additional restrictions:
(a) None of the Restricted Shares may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the Restricted Period and any attempt
to sell, transfer, assign, pledge or otherwise encumber or dispose of the shares
of Restricted Stock shall automatically and without further action by the
Committee cause the Restricted Stock Award and shares of Restricted Stock
evidenced thereby to be forfeited; (b) the shares of Restricted Stock shall be
forfeited without further action of the Committee or the Company if the
Participant ceases to be a member of the Board of Directors for reasons other
than those permitted under Section 7.02 of these administrative rules and
(c) the Restricted Stock shall be held in the custody of the Company or its
designee until such time as the Restricted Period shall have been completed. The
shares of Restricted Stock shall bear the following legend:
THE TRANSFERABILITY OF THESE SHARES IS SUBJECT TO THE TERMS AND CONDITIONS SET
OUT IN ADMINISTRATIVE RULES FOR THE NON-EMPLOYEE DIRECTOR RESTRICTED STOCK
PROGRAM PROMULGATED UNDER THE ALLEGHENY TECHNOLOGIES INCORPORATED 2015 INCENTIVE
PLAN. A COPY OF THOSE ADMINISTRATIVE RULES IS ON FILE AT THE OFFICE OF THE
COMPANY.
7.02 Vesting of Restricted Stock. The Restricted Period will end and shares of
Restricted Stock shall vest and become the property of each Participant at the
end of the Restricted Period of that Restricted Stock Award, provided the
Participant is then a member of the Board of Directors or if earlier upon the
death, Disability or Retirement of the Participant.
7.03 Delivery of Shares. Except as may be provided by the Committee or elected
by a Participant pursuant to this Section 7.03, shares without restrictive
legends shall be delivered to the Participant as promptly as possible after the
end of the Restricted Period with respect to a restricted Stock Award. If, in
the reasonable judgment of the Committee or its designee, the Company has
Withholding Obligations with respect to a particular Restricted Stock Award, the
shares without the restrictive legend shall not be delivered to the Participant
unless or until the Withholding Obligations are satisfied in a manner acceptable
to the Committee. All shares without restrictive legends shall be delivered to
the Participant by placing such shares or causing such shares to be placed in
the U.S. mail, postage prepaid, to the address indicated by the Participant.
Article VIII. Miscellaneous
8.01 Application of Provisions of Plan. Except as set forth in these
administrative rules, the provisions of the Plan shall apply to these
administrative rules and are incorporated herein as if set forth at length.

3

--------------------------------------------------------------------------------



8.02 Change in Control. In the event of a Change in Control, all then
uncompleted Restricted Periods shall end and the Restricted Stock shall vest
immediately coincident with the Change in Control. In addition, shares for which
a Participant elected a deferral of delivery under Section 7.03 shall be
delivered to the Participant coincident with the Change in Control. The intent
of this provision is to permit and facilitate the Participant’s ability to
deliver shares for sale or exchange in connection with that Change in Control.
8.03 Securities Laws Restrictions. Any Restricted Stock Award denominated in
Common Stock shall be subject to the requirement that if at any time the
Committee shall determine that any listing or registration of the shares of
Common Stock or any consent or approval of any governmental body or any other
agreement or consent is necessary or desirable as a condition to the granting of
a Restricted Stock Award or issuance of shares of Common Stock or cash in
satisfaction thereof, such grant of an award or issuance of shares of Common
Stock may not be consummated unless such requirement is satisfied in a manner
acceptable to the Committee. It is intended, unless the Committee determines
otherwise, that the Non-Employee Director Restricted Stock Program complies with
Rule 16b-3 as issued by the Securities and Exchange Commission. All
interpretations of the Non-Employee Director Restricted Stock Program relating
to Statutory Insiders shall be consistent with that Rule 16b-3 and the Exchange
Act. In order to maintain compliance with any of Rule 16b-3 or the Exchange Act,
the Committee may adopt such other administrative rules or provide restrictions
on outstanding Restricted Stock Awards as it in its discretion shall deem
necessary and such administrative rules or restrictions shall apply to
outstanding Restricted Stock Awards as if set forth in these administrative
rules or an applicable Award Agreement.
8.04 Investment Representation. By accepting a Restricted Stock Award, each
Participant shall agree that the shares acquired in connection with that
Restricted Stock Award are acquired for investment and not for resale or with a
view to the distribution thereof and, upon demand, each Participant shall
deliver to the Committee a written representation to that effect in a form and
substance satisfactory to the Committee. Upon demand, delivery of such
representation prior to the delivery of shares of Stock shall be a condition
precedent to the Participant’s right to receive such shares of Stock.
8.05 Rights as Stockholders. Participants shall have all of the rights of
stockholders of the Company with respect to all shares subject to an Award
Agreement except for the right to receive dividends, whether in cash or Common
Stock, when paid to other stockholders prior to the lapse of all restrictions on
the Restricted Shares, provided, however, that any cash or Common Stock
distributed as a dividend or otherwise with respect to any Restricted Shares as
to which restrictions have not then lapsed shall be subject to the same
restrictions as described in Section 7.02 and held or restricted as provided in
Section 7.01 until such restrictions lapse.
8.06 Non-Uniform Determinations. The actions and determinations of the Committee
need not be uniform and may be taken or made by the Committee selectively among
employees or Participants, whether or not similarly situated.
8.07 Amendment and Termination of Administrative Rules. The Committee shall have
complete power and authority to amend or terminate these administrative rules at
any time it is deemed necessary or appropriate. No termination or amendment of
the administrative rules may, without the consent of the Participant to whom any
award shall theretofore have been granted under the Non-Employee Director
Compensation Program, adversely affect the right of such individual under such
award; provided, however, that the Committee may, in its sole discretion, make
such provision in the Award Agreement for amendments which, in its sole
discretion, it deems appropriate.
* * * * * * * * * * * * * *



4